IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-10958
                          Summary Calendar



UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

RICARDO GONZALEZ,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:00-CR-266-8-X
                       --------------------
                           March 1, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Attorney Adrianna Martinez Goodland appointed to represent

Ricardo Gonzalez (“Gonzalez”) has requested leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Gonzalez has not responded to the motion.   Our

independent review of the brief and the record discloses no

nonfrivolous issues for appeal.    Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.    See 5TH CIR.

R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No.
                         -2-

MOTION GRANTED; APPEAL DISMISSED.